               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JAMAR J. DRAPER,                                 )
                                                 )
                            Petitioner,          )
                                                 )
vs.                                              )      No. CIV-18-1195-R
                                                 )
STATE OF OKLAHOMA,                               )
                                                 )
                            Respondent.          )


                                          ORDER

       This matter is before the Court on the Report and Recommendation entered by

Magistrate Judge Gary M. Purcell on December 11, 2018. Doc. No. 7. Judge Purcell

recommended that Petitioner’s motion for leave to proceed in forma pauperis be denied

and Petitioner ordered to pay the full filing fee of $5.00 by January 2, 2019. On January

2, 2019, the Court received Petitioner’s filing fee. Therefore, the undersigned ADOPTS

the Report and Recommendation, denies the Motion for Leave to Proceed in Forma

Pauperis as moot, and re-refers this matter to Magistrate Judge Gary M. Purcell for further

proceedings consistent with the original referral entered herein.

       IT IS SO ORDERED this 3rd day of January 2019.
